V. J. Brennan, P.J.,
(dissenting). I respectfully dissent.
From these facts, I would find the search here to be valid and find that the denial of the suppression motion was proper. For a valid search warrant to be issued, an affidavit has to be executed. The affidavit for a search warrant requires the officer making the request to have probable cause to believe that the legitimate object of the search is located in a particular place. Here, during a valid arrest of a third party and the securing of the area, the officers saw drugs and drug paraphernalia. This established the probable cause. They then sent for a search warrant and did not search the home of the third party until the warrant arrived.
We can distinguish Steagald v United States, supra, relied upon by the majority. In Steagald, there was a search of the third party’s home before the warrant arrived. That did not occur here.
Defendant claims that securing the premises amounted to a search. The United States Supreme Court in Segura v United States, 468 US —, —; 104 S Ct 3380, 3389; 82 L Ed 2d 599, 612 (1984), said:
*710"We hold, therefore, that securing a dwelling, on the basis of probable cause, to prevent the destruction or removal of evidence while a search warrant is being sought is not itself an unreasonable seizure of either the dwelling or its contents.”
Here, we had a valid arrest, we had proper securing of the premises, and we have the search after a valid search warrant was issued.
The evidence was properly admitted.
I would affirm.